Case: 19-40135     Document: 00515782017         Page: 1     Date Filed: 03/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 16, 2021
                                  No. 19-40135                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Darrell Ingram,

                                                           Plaintiff—Appellant,

                                       versus

   Melanie Alvarado; Stephen Martin,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 9:17-CV-32


   Before Owen, Chief Judge, and Haynes and Costa, Circuit Judges.
   Per Curiam:*
          Darrell Ingram, Texas prisoner # 807074, appeals the dismissal of his
   42 U.S.C. § 1983 complaint under Federal Rule of Civil Procedure 12(b)(6)
   and 28 U.S.C. § 1915(e)(2)(B) as frivolous and for failure to state a claim.
   Ingram argues that he alleged sufficient facts to state a claim of deliberate


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40135      Document: 00515782017            Page: 2   Date Filed: 03/16/2021




                                      No. 19-40135


   indifference to his serious medical needs. Specifically, Ingram contends that
   he alleged that he was swollen and that his condition was deteriorating. He
   argues that his kidney failure was the result of Melanie Alvarado failing to
   attribute his condition to the medication prescribed. He also contends that
   Stephen Martin incorrectly told him that the pain he was experiencing was
   the result of a strained muscle.
          We review de novo the district court’s dismissal. See Geiger v. Jowers,
   404 F.3d 371, 373 (5th Cir. 2005); Harris v. Hegmann, 198 F.3d 153, 156 (5th
   Cir. 1999).   At most, Ingram’s claims regarding Alvarado’s actions in
   prescribing medication and Martin’s actions in attributing his pain to a
   strained muscle amounted to allegations of negligence or medical
   malpractice, and such allegations do not establish a claim of deliberate
   indifference. See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991);
   Domino v. Tex. Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001).
          Accordingly, the district court’s judgment is AFFIRMED. The
   dismissal of his complaint by the district court counts as a strike under 28
   U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.
   1996), abrogated in part on other grounds by Coleman v. Tollefson, 135 S. Ct.
   1759, 1762-63 (2015). Ingram is WARNED that, once he accumulates three
   strikes, he may not proceed in forma pauperis in any civil action or appeal
   filed while he is incarcerated or detained in any facility unless he is under
   imminent danger of serious physical injury. See § 1915(g).




                                           2